DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in the present application.
Applicant’s election without traverse of Group I in the reply filed on 04/04/2022 is acknowledged.
Applicant also elected without traverse the following species: (a) HIPK3 gene as the source from which the first and second intronic elements are derived from; (b) SEQ ID Nos. 15 and 16 for the first and second intronic elements, respectively;  (c) a translatable mRNA as a nucleotide sequence of interest; (d) encephalomyocarditis virus IRES; (e) AAV genome comprising one IRES; (f) AAV serotype 9 for each of the first and second ITRs; and (g) AAV serotype 9 for AAV capsid or particle. 
Accordingly, claims 28-30 were withdrawn from further consideration because they are directed to a non-elected invention.  Claims 6, 12-14 and 16-17 were also withdrawn from further consideration because they ae directed to non-elected species.
Therefore, claims 1-5, 7-11, 15, 18-27 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0345503 with an effective filing date of 06/20/2016) in view of Sena-Esteves et al (WO 2016/172155; IDS) and Kruse et al (WO 2014/186334; IDS).
The instant claims are directed to an adeno-associated virus (AAV) genome encoding a circular RNA, wherein the AAV genome comprises, from 5’ to 3’: (a) a first inverted terminal repeat; (b) a first intronic element; (c) a nucleotide sequence of interest; (d) a second intronic element; and (d) a second inverted terminal repeat; an AAV capsid or particle comprising the same AAV genome.
Chang et al already taught a recombinant nucleic acid encoding an immunogenic circular target RNA encoding an immunogenic polypeptide derived from a bacterium, a virus or a parasite, wherein the recombinant nucleic acid comprises in a 5’ to 3’ order: (i) a 3’ portion of an exogenous intron comprising a 3’ splice site, (ii) a nucleic acid sequence encoding the target RNA, and (iii) a 5’ portion of an exogenous intron comprising a 5’ splice site, wherein the produced target RNA transcript is circularized by backsplicing or splicing of the exogenous introns, the recombinant nucleic acid comprises a viral vector such as an adenovirus, a retrovirus, and adeno-associated virus and others, and the recombinant nucleic acid further comprises a nucleic acid sequence encoding an IRES operably linked to the nucleic acid encoding the immunogenic polypeptide (Abstract; Summary; particularly paragraphs [005]-[0008], [0018], [0021]-[0022], [0050], [0096], [0099]-[0101], [0116]; and Example 1).  Chang et al also taught a recombinant nucleic acid encoding a non-immunogenic circular target RNA encoding a therapeutic polypeptide (e.g., an enzyme, hormone, neurotransmitter, cytokine and others), wherein the recombinant nucleic acid comprises in a 5’ to 3’ order: (i) a 3’ portion of an endogenous intron comprising a 3’ splice site, (ii) a nucleic acid sequence encoding the target RNA, and (iii) a 5’ portion of an endogenous intron comprising a 5’ splice site, wherein the produced target RNA transcript is circularized by backsplicing or splicing of the endogenous introns, the recombinant nucleic acid comprises a viral vector such as an adenovirus, a retrovirus, and adeno-associated virus and others, and the recombinant nucleic acid further comprises a nucleic acid sequence encoding an IRES operably linked to the nucleic acid encoding the therapeutic polypeptide (paragraphs [0026]-[0027], [0051], [0104]-[0105], [0116]; and Example 1).  Chang et al also taught that the circular RNA is produced by transcription in vivo or in vitro under transcriptional control of a promoter (e.g., SV40 early promoter or a CMV promoter for mammalian cell expression) in the recombinant nucleic acid (paragraphs [0110]-[0112]).  Fig. 1A below depicts a schematic of circRNA synthesis by in vitro transcription from a permuted intron-exon template (5’ half placed at the 3’ position and vice versa) via self-splicing of Group I intron of phage T4 thymidylate synthase (td) gene, and circularization brings the IRES upstream of GFP sequence that allows protein translation.

    PNG
    media_image1.png
    369
    488
    media_image1.png
    Greyscale

In example 1 (paragraphs [0202]-[0205] and Fig. 5), Chang et al also disclosed the GFP-IRES circRNA exon and endogenous human ZKSCAN1 introns described in Liang et al (Genes Dev. 28:2233-2247, 2014) which do not have autocatalytic-splicing properties, but complementary Alu repeats that are present in these flanking introns enable human ZKSCAN1 to splice GFP-IRES into a circRNA without innate immune gene induction in human HeLa cells unlike the DNA construct that expresses the phage self-splicing IRES-GFP circRNA containing exogenous td introns as depicted in Fig. 5A below.

    PNG
    media_image2.png
    368
    318
    media_image2.png
    Greyscale

	Chang et al did not teach explicitly an AAV genome encoding a circular RNA comprising the elements (a)-(d) in 5’ to 3’ order as recited in independent claim 1; and/or an AAV capsid or particle comprising the same AAV genome.
	Before the effective filing date of the present application (11/07/2017), Sena-Esteves et al already disclosed recombinant adeno-associated viruses/virions (rAAVs) comprising artificial genetic regulatory elements that modulate transgene expression to provide therapeutic amounts of transgene levels without the induction of adverse events for the treatment of lysosomal storage disorders, and that AAV vectors have emerged as an effective platform for in vivo gene therapy   (Abstract; Summary of Invention; page 22, lines 22-25; page 23, lines 11-26).  Sena-Esteves et al taught that the rAAV comprising a capsid (e.g., AAV9, AAV10 and others) containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein, and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9 (page 3, second paragraph; page 29, lines 8-9).  Fig. 1 depicts schematically an exemplary rAAV vector comprising two inverted terminal repeats (ITRs) flank an expression vector on each end as shown below.  Sena-Esteves et al also taught the use of pseudotyped rAAVs (page 19); the use of a polyadenylation sequence being inserted following the transgene sequences and before the 3’ AAV-TR sequence (page 27, lines 4-5); as well as the use of SV40 polyA signal (page 43, lines 19-24; Fig. 1).

    PNG
    media_image3.png
    753
    291
    media_image3.png
    Greyscale

Additionally, Kruse et al also disclosed a DNA vector (e.g., a plasmid or a viral vector) comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside eukaryotic cells (e.g., mammalian cells), and an exemplary vector comprises the following elements operably connected to each other and arranged in the 5’ to 3’ order as depicted schematically in Fig. 1 below:  i) an RNA polymerase promoter (e.g., a T7 polymerase), ii) a first Group I intron sequence, iii) an IRES (e.g., Encephalomyocarditis virus IRES and others), iv) a 5’-UTR (e.g., human beta globin 5’-UTR), v) a gene of interest, vi) a 3’-UTR (e.g., human beta globin 3’-UTR), vii) a polyA tract at least 30 nucleotides long, viii) a second Group I intron sequence, and ix) an RNA polymerase terminator (e.g., a T7 terminator), wherein at least Group I self-splicing by permutated intron-exon sequences derived from T4 bacteriophage gene td is used to produce circular mRNA (Abstract; Summary of the Disclosure; particular paragraphs [0029]-[0036], [0056], [0058], [0098]-[0099]; and Fig. 1).

    PNG
    media_image4.png
    312
    458
    media_image4.png
    Greyscale
 
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Chang et al by also preparing at least a recombinant AAV vector/virion comprising the following elements in the 5’ to 3’ order: (i) a first AAV ITR, (ii) a first endogenous human ZKSCAN1 intron containing a 3’ splice site, (iii) a nucleotide sequence encoding a non-immunogenic circular target RNA encoding a therapeutic polypeptide, (iv) a second endogenous human ZKSCAN1 intron containing a 5’ splice site, and (v) a second AAV ITR, wherein the produced target RNA transcript is circularized by backsplicing of the endogenous human introns, the same recombinant AAV vector/virion further comprising an IRES such as Encephalomyocarditis virus IRES to drive translation of the circular target RNA as well as a promoter located between the first AAV ITR and the first endogenous human ZKSCAN1 intron containing a 3’ splice site, a 5’-UTR located 3’ of the first AAV ITR, and a 3’-UTR including a SV40 polyadenylation sequence located 5’ of the second AAV ITR, in light of the teachings of Sena-Esteves et al and Kruse et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Sena-Esteves et al already taught at least a rAAV comprising an AAV9 capsid containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein, and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9, as well as the use of a polyadenylation sequence such as SV40 polyA signal being inserted following the transgene sequences and before the 3’ AAV-TR sequence.  Additionally, Kruse et al also disclosed a vector comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside mammalian cells, which vector comprises an RNA polymerase promoter located 5’ of a first intronic element and the use of the Encephalomyocarditis virus IRES for translating the produced circular mRNA molecule.  Please also noting that the primary Chang reference already taught the circular RNA is produced by transcription in vivo or in vitro under transcriptional control of a promoter and the recombinant nucleic acid comprises a viral vector such an adeno-associated virus.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Chang et al, Sena-Esteves et al and Kruse et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified rAAV vector/virion resulting from the combined teachings of Chang et al, Sena-Esteves et al and Kruse et al is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0345503 with an effective filing date of 06/20/2016) in view of Sena-Esteves et al (WO 2016/172155; IDS) and Kruse et al (WO 2014/186334; IDS) as applied to claims 1-4, 7-11, 15 and 18-21 above, and further in view of Srivastava et al (US 2013/0310443).
The combined teachings of Chang et al, Sena-Esteves et al and Kruse et al were presented above.  However, none of the cited references teaches specifically that the recombinant capsid protein and/or virion comprising one or more insertions, deletions and/or substitutions in the capsid or particle sequence relative to a wild type AAV.
Before the effective filing date of the present application (11/07/2017), Srivastava et al already taught recombinant AAV virions comprising AAV capsid proteins comprising modification/substitution of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region, including the VP3 region of AAV9, wherein the recombinant AAV virions have improved efficiency in transduction of a variety of cells, tissues and organs of interest when compared to wild-type recombinant AAV virions; and the recombinant AAV virions are suitable for gene therapy (see at least Abstract; Brief Summary; particularly paragraphs [0007]-[0008], [0013], [0026], [0050]-[0052], [0057]-[0058]; and Figs. 1-2).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Chang et al, Sena-Esteves et al and Kruse et al by also utilizing at least a recombinant AAV9 vector/virion comprising AAV9 capsid proteins with modification/substitution of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region for gene therapy, in light of the teachings of Srivastava et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Srivastava et al already taught that recombinant AAV virions with modified surface-exposed lysine, serine, threonine and/or tyrosine residues in their capsid proteins have improved efficiency in transduction of a variety of cells, tissues and organs of interest.  
The modified recombinant AAV vector/virion resulting from the combined teachings of Chang et al, Sena-Esteves et al, Kruse et al and Srivastava et al is indistinguishable from and encompassed by the presently claimed invention.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Chang et al, Sena-Esteves et al, Kruse et al and Srivastava et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0345503 with an effective filing date of 06/20/2016) in view of Sena-Esteves et al (WO 2016/172155; IDS) and Kruse et al (WO 2014/186334; IDS) as applied to claims 1-4, 7-11, 15 and 18-21 above, and further in view of Liang et al (Genes & Development 28:2233-2247, 2014: IDS).
The combined teachings of Chang et al, Sena-Esteves et al and Kruse et al were presented above.  However, none of the cited references teaches specifically that the first intronic element and the second intronic element are derived from human HIPK3 gene, and that the first intronic element comprises the sequence of SEQ ID NO:15 (391 nucleotides).  Please note that claim 5 is not necessarily limited an AAV genome encoding a circular RNA comprising a first intronic element comprising the sequence of SEQ ID NO: 15 and the second intronic element comprising the sequence of SEQ ID NO: 16.
Before the effective filing date of the present application (11/07/2017), Liang et al already demonstrated at least that miniature introns containing the splice sites along with short (about 30- to 40- nucleotide) inverted repeats, such as Alu elements, derived from human ZKSCAN1 and HIPK3 genes are sufficient to allow the intervening exons to circularize in cells; and the intronic repeats must base-pair to one another, thereby bringing the splice sites into close proximity to each other (Abstract; sections titled “Short repeat sequences are sufficient for ZKSCAN1 circular RNA production” on pages 2236-2238 and “Short repeats are sufficient for production of the HIPK3 circular RNA” on pages 2238 and 2240-2241;  Figs. 2 and 4).  Liang et al selected and cloned a 2803-nt region of the HIPK3 premRNA into pcDNA3.1 as depicted in Fig. 4A and 4D below and confirmed that this expression vector efficiently generates a circular RNA when transfected into HeLa cells, then demonstrated that a 32-nt region of the upstream AluSz element (nucleotides 300-331) and a 32-nt region of the downstream AluSq2 element (nucleotides 2607-2638) are sufficient to support HIPK3 circularization.  

    PNG
    media_image5.png
    315
    1207
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    432
    560
    media_image6.png
    Greyscale

The pCDNA3.1(+) HIPK3 300-2701 in Supplemental Methods comprises the first 391-nucleotide sequence that is 100% identical to the first intronic element of SEQ ID NO: 15 of the present application (see attached sequence below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Chang et al, Sena-Esteves et al and Kruse et al by also utilizing the first intronic element and the second intronic element derived from human HIPK3 gene, including using the first intronic element comprising the sequence of SEQ ID NO:15, in light of the teachings of Liang et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because  Liang et al already demonstrated successfully that miniature introns containing the splice sites along with short (about 30- to 40- nucleotide) inverted repeats, such as Alu elements, derived from human ZKSCAN1 and HIPK3 genes are sufficient to allow the intervening exons to circularize in cells; and that the exemplary pCDNA3.1(+) HIPK3 300-2701 comprises the first 391-nucleotide sequence that is 100% identical to the first intronic element of SEQ ID NO: 15 of the present application that contains the requisite 32-nt region of the upstream AluSz element (nucleotides 300-331).
The modified recombinant AAV vector/virion resulting from the combined teachings of Chang et al, Sena-Esteves et al, Kruse et al and Liang et al is indistinguishable from and encompassed by the presently claimed invention.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Chang et al, Sena-Esteves et al, Kruse et al and Liang et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-11, 18, 20-23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/761,876 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because an adeno-associated virus (AAV) genome comprising a nucleic acid molecule encoding a covalently closed circular RNA, that is flanked by AAV inverted terminal repeats, wherein the nucleic acid molecule comprises: a) a gene of interest which can be transcribed into noncoding RNA or a translatable mRNA, b) intronic elements (e.g., SEQ ID Nos. 13-24 and 29-32, see dependent claim 2) that flank the gene of interest, wherein the intronic elements are backspliced by the cellular splicing machinery to yield a circular RNA that is covalently closed, c) an internal ribosome entry site (e.g., a viral IRES listed in Table 5, see dependent claim 3) driving translation of the translatable mRNA transcribed from the gene of interest, d) a promoter region in the 5’ UTR and outside of the intronic elements that flank the gene of interest, and e) a translation regulating region in the 3’ UTR (e.g., a polyadenylation (polyA) sequence and/or a structural element that stabilizes the circRNA, see dependent claim 4) and outside the intronic elements that flank the gene of interest; an AAV capsid or particle comprising the same AAV genome in the copending Application No. 16/761,876 encompass an AAV genome encoding a circular RNA, an AAV capsid or particle comprising the same AAV genome in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8, 15, 19, 24 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/761,876 (reference application) in view of Sena-Esteves et al (WO 2016/172155; IDS), Kruse et al (WO 2014/186334; IDS) and Srivastava et al (US 2013/0310443).
The claims of the present application differ from claims 1-7 of copending Application No. 16/761,876 in reciting specifically that the translatable mRNA encodes a therapeutic protein (claim 8), the AAV ITRs are derived from AAV serotype 9 (claim 15), the promoter is a RNA polymerase (claim 19), the polyA sequence is a SV40 polyadenylation sequence (claim 24), the AAV capsid or particle is of serotype 9 (claim 26), and the capsid or particle comprising one or more substitutions relative to a wild type AAV (claim 27).
Before the effective filing date of the present application  (11/07/2017), Sena-Esteves et al already disclosed recombinant adeno-associated viruses/virions (rAAVs) comprising artificial genetic regulatory elements that modulate transgene expression to provide therapeutic amounts of transgene levels without the induction of adverse events for the treatment of lysosomal storage disorders, and that AAV vectors have emerged as an effective platform for in vivo gene therapy   (Abstract; Summary of Invention; page 22, lines 22-25; page 23, lines 11-26).  Sena-Esteves et al taught that the rAAV comprising a capsid (e.g., AAV9, AAV10 and others) containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein, and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9 (page 3, second paragraph; page 29, lines 8-9).  Fig. 1 depicts schematically an exemplary rAAV vector comprising two inverted terminal repeats (ITRs) flank an expression vector on each end as shown below.  Sena-Esteves et al also taught the use of pseudotyped rAAVs (page 19); the use of a polyadenylation sequence being inserted following the transgene sequences and before the 3’ AAV-TR sequence (page 27, lines 4-5); as well as the use of SV40 polyA signal (page 43, lines 19-24; Fig. 1).

    PNG
    media_image3.png
    753
    291
    media_image3.png
    Greyscale

Additionally, Kruse et al also disclosed a DNA vector (e.g., a plasmid or a viral vector) comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside eukaryotic cells (e.g., mammalian cells), and an exemplary vector comprises the following elements operably connected to each other and arranged in the 5’ to 3’ order as depicted schematically in Fig. 1 below:  i) an RNA polymerase promoter (e.g., a T7 polymerase), ii) a first Group I intron sequence, iii) an IRES (e.g., Encephalomyocarditis virus IRES and others), iv) a 5’-UTR (e.g., human beta globin 5’-UTR), v) a gene of interest, vi) a 3’-UTR (e.g., human beta globin 3’-UTR), vii) a polyA tract at least 30 nucleotides long, viii) a second Group I intron sequence, and ix) an RNA polymerase terminator (e.g., a T7 terminator), wherein at least Group I self-splicing by permutated intron-exon sequences derived from T4 bacteriophage gene td is used to produce circular mRNA (Abstract; Summary of the Disclosure; particular paragraphs [0029]-[0036], [0056], [0058], [0098]-[0099]; and Fig. 1).

    PNG
    media_image4.png
    312
    458
    media_image4.png
    Greyscale
 
Moreover, Srivastava et al already taught recombinant AAV virions comprising AAV capsid proteins comprising modification/substitution of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region, including the VP3 region of AAV9, wherein the recombinant AAV virions have improved efficiency in transduction of a variety of cells, tissues and organs of interest when compared to wild-type recombinant AAV virions; and the recombinant AAV virions are suitable for gene therapy (see at least Abstract; Brief Summary; particularly paragraphs [0007]-[0008], [0013], [0026], [0050]-[0052], [0057]-[0058]; and Figs. 1-2).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify claims 1-7 of copending Application No. 16/761,876 by also utilizing a translatable mRNA encoding a therapeutic protein, a recombinant AAV9 virion/particle comprising AAV9 ITRs and AAV9 capsid proteins, an RNA polymerase promoter, a SV40 polyadenylation sequence, as well as an AAV9 capsid or particle comprising one or more substitutions relative to a wild type AAV, in light of the teachings of Sena-Esteves et al, Kruse et al and Srivastava et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Sena-Esteves et al already taught at least a rAAV comprising an AAV9 capsid containing a nucleic acid comprising a hybrid promoter operably linked to a transgene encoding a lysosomal storage disorder-associated protein (a therapeutic protein), and the rAAV comprises two ITRs wherein the hybrid promoter and transgene are located between two ITRs, AAVITR sequences may be from any known AAV and the rAAV has the serotype AAV9, as well as the use of a polyadenylation sequence such as SV40 polyA signal being inserted before the 3’ AAV-TR sequence.  Additionally, Kruse et al also disclosed a vector comprising a sequence encoding a circular mRNA molecule for production of a desired polypeptide inside mammalian cells, which vector comprises an RNA polymerase promoter located 5’ of a first intronic element, while Srivastava et al already taught that recombinant AAV virions with modified surface-exposed lysine, serine, threonine and/or tyrosine residues in their capsid proteins have improved efficiency in transduction of a variety of cells, tissues and organs of interest.  
An ordinary skilled artisan would have a reasonable expectation of success in light of claims 1-7 of copending Application No. 16/761,876 along with the teachings of Chang et al, Sena-Esteves et al, Kruse et al and Srivastava et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified rAAV vector/virion resulting from claims 1-7 of copending Application No. 16/761,876 along with the teachings of Sena-Esteves et al, Kruse et al and Srivastava et al is indistinguishable from and encompassed by the presently claimed invention.  
This is a provisional nonstatutory double patenting rejection.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


pcDNA3.1(+) HIPK3 300-2703
Used in Figure 4E

gcctcagcctctcaaagtgctaggattacagggatctatacttttcttttgagggaaaatgttggcaccgtttctagggcatattggccatttcagcttctcagtaaatatttgttaagtaattaaatgcacttgattctttattcttagccttttaacgcaatactcagaatagctgaagcaccaattaactgaaatggagatattataaagatagttatcttctccaagggaaaaaatcatcttcatggaaattaattacttttttacaaattgtgaatttgacccttaagagttttcttcctgatatttaaaattgaaaaaaaaattgttgacattaatatttcttctttccttttttttcttttcctttttttttttttttttgcaggtatggcctcacaagtcttggtctacccaccatatgtttatcaaactcagtcaagtgccttttgtagtgtgaagaaactcaaagtagagccaagcagttgtgtattccaggaaagaaactatccacggacctatgtgaatggtagaaactttggaaattctcatcctcccactaagggtagtgcttttcagacaaagataccatttaatagacctcgaggacacaacttttcattgcagacaagtgctgttgttttgaaaaacactgcaggtgctacaaaggtcatagcagctcaggcacagcaagctcacgtgcaggcacctcagattggggcgtggcgaaacagattgcatttcctagaaggcccccagcgatgtggattgaagcgcaagagtgaggagttggataatcatagcagcgcaatgcagattgtcgatgaattgtccatacttcctgcaatgttgcaaaccaacatgggaaatccagtgacagttgtgacagctaccacaggatcaaaacagaattgtaccactggagaaggtgactatcagttagtacagcatgaagtcttatgctccatgaaaaatacttacgaagtccttgattttcttggtcgaggcacgtttggccaggtagttaaatgctggaaaagagggacaaatgaaattgtagcaatcaaaattttgaagaatcatccttcttatgcccgtcaaggtcaaatagaagtgagcatattagcaaggctcagtactgaaaatgctgatgaatataactttgtacgagcttatgaatgctttcagcaccgtaaccatacttgtttagtctttgagatgctggaacaaaacttgtatgactttctgaaacaaaataaatttagtcccctgccactaaaagtgattcggcccattcttcaacaagtggccactgcactgaaaaaattgaaaagtcttggtttaattcatgctgatctcaagccagagaatattatgttggtggatcctgttcggcagccttacagggttaaagtaatagactttgggtcggccagtcatgtatcaaagactgtttgttcaacatatctacaatctcggtactacaggtaggtaacaactccatactttttggttgtttattaatgtgaaatttctgctaaatgaaatacttttgtgtgtgtttgtggtagaagagaccacttcagttaaataaggaaatcaagagaggatcaatttaggttcgttttaaagagattaaaaaaaatcaagacataaaatctacccaagcaggatagaaatctccactgcaaagttccatgccaaagacatctggttatttttatttttaatggaagacttgaaggaatgataggtgattaataatgatcaaacagaagtctttaaatgttggaaagtatttacattaatctttgtatatatcattgggcattttagcacttgagagaaatagtttattaaagatataatcaatcatatgtaactgaacatttagaaaaattatatacaggtttgagtagcccttatctgaaacttttggggccagaagtgttttggattccagatttttccggattttggaatatttgcactgccaactagttaagcacccccaaatttgaaaattcgtttcctttgagtgtcatgtcaatgcccaaaaagtttcagatatttggatttgagatgctcaacctgtataaggattcagaaagttattctgattaatgattttaagattcagatatacagccgggtgcagtggctcatgcctgtaatccctgcacttagggaggctgaggcgggtggatgacctgaggttaggagttcaagaccagcctggccaacatggcgaaacccccatctctactaaaaataacaaaaattagctgggtgtggtggtgggtgtctataatcccagcaacttgggaggctgaggcaggagaatcacttgaacccaggagatggaggttgcagtgagccgagatcatgccattgcactcca